             Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 1 of 36



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
 U.S. Attorney’s Office                             )
 555 Fourth Street, NW                              )
 Washington, DC 20530,                              )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )
                                                    )
 $599,930.00 OF FUNDS ASSOCIATED                    )
 WITH COOPERATING COMPANY 1,                        )
                                                    )
 $845,130.00 OF FUNDS ASSOCIATED                    )
 WITH APEX CHOICE LTD.,                             )
                                                    )
 $1,722,723.00 OF FUNDS ASSOCIATED                  )          Civil Action No. 18-2746
 WITH YUANYE WOOD CO. LTD.,                         )
                                                    )
                                                    )
                Defendants In Rem, and              )
                                                    )
 APEX CHOICE LTD.,                                  )
 14/F, CHUN WO COMMERCIAL CENTRE,                   )
 25 WING WO STREET, CENTRAL,                        )
 HONG KONG                                          )
                                                    )
 YUANYE WOOD LTD.,                                  )
 NO 402 JIXINZUTUAN 10 XINQIAOTOU                   )
 WENZHOU, CHINA                                     )
                                                    )
                Defendants.                         )
                                                    )

  VERIFIED COMPLAINT FOR FORFEITURE IN REM AND CIVIL COMPLAINT

       COMES NOW, Plaintiff, the United States of America, by and through the United States

Attorney for the District of Columbia, and brings this verified complaint for forfeiture in a civil

action in rem against $599,930.00 associated with a third-party cooperating company in Singapore

(“Cooperating Company 1”) (“Defendant Funds 1”), $845,130.00 associated with Defendant Apex

                                                1
                Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 2 of 36



Choice Ltd., (“Apex Choice”) (“Defendant Funds 2”), and $1,722,723.00 associated with

Defendant Yuanye Wood Ltd., (“Yuanye Wood”) ( “Defendant Funds 3”), all funds collectively

referred to as the “Defendant Funds”, and civil complaint in personam against Defendants Apex

Choice and Yuanye Wood (collectively, the “Defendant Entities”) and alleges as follows:

                          NATURE OF ACTION AND THE PARTIES

       1.        This action arises out of an investigation by the Federal Bureau of Investigation

(“FBI”) of a scheme by North Korean banks sanctioned by the U.S. Department of the Treasury to

launder U.S. dollars through the United States on behalf of sanctioned entities in the Democratic

People’s Republic of Korea (“DPRK” or “North Korea”).

        2.       As described in detail below, sanctioned state-run North Korea banks have used a

host of companies in order to access the U.S. financial system and evade the U.S. sanctions

imposed on these banks and their sanctioned affiliates.

        3.       Additionally, companies that contract with North Korean entities, or make

arrangements to receive funds from sanctioned state-run banks, frequently set up their own front

companies to receive funds related to North Korean contracts.

        4.       This action relates to U.S. dollar transfers (described below) that Cooperating

Company 1, Apex Choice, and Yuanye Wood transferred to known North Korean financial

facilitators.

        5.       These transfers were in violation of the International Emergency Economic Powers

Act (“IEEPA”), codified at 50 U.S.C. § 1701, et seq., the prohibitions of the North Korea Sanctions

and Policy Enhancement Act of 2016 (“NKSPEA”), codified at 22 U.S.C. § 9201, et seq., the

conspiracy statute, codified at 18 U.S.C. § 371, and the federal money laundering statute, codified

at 18 U.S.C. § 1956(a)(2)(A), (h).



                                                 2
             Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 3 of 36



        6.     The Defendant Funds are subject to forfeiture pursuant to: 18 U.S.C.

§§ 981(a)(1)(C), 18 U.S.C. § 981(a)(1)(I), and 18 U.S.C. § 981(a)(1)(A).

        7.     The Defendant Funds are subject to a money laundering monetary penalty pursuant

to 18 U.S.C. § 1956(b).

                                JURISDICTION AND VENUE

        8.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1345

and 1355.

        9.     Venue is proper pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and 1391(b)(2) because

the acts and omissions giving rise to the forfeiture took place in the District of Columbia. The

Defendant Funds are currently held in a bank account in the United States. The Defendant Entities

and co-conspirators failed to seek or obtain licenses from the Department of the Treasury’s

(“Treasury’s”) Office of Foreign Asset Control (“OFAC”), which is located in Washington, D.C.,

to conduct transactions for which licenses were required under United States law.

       10.     Cooperating Company 1 is a corporation purportedly headquartered in Singapore.

As detailed herein, Cooperating Company 1 purposefully directed its illicit actions towards the

United States by routing funds through bank accounts located in the United States.

       11.     Apex Choice is a corporation purportedly headquartered in Hong Kong. As detailed

herein, Apex Choice purposefully directed its illicit actions towards the United States by routing

funds through bank accounts located in the United States.

       12.     Yuanye Wood is a corporation purportedly headquartered in China. As detailed

herein, Yuanye Wood purposefully directed its illicit actions towards the United States by routing

funds through bank accounts located in the United States.




                                                3
             Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 4 of 36



                                 STATUTORY FRAMEWORK

I.     IEEPA

       13.     This investigation relates to violations of regulations issued pursuant to IEEPA. By

virtue of IEEPA, the President of the United States was granted authority to deal with unusual and

extraordinary threats to the national security and foreign policy of the United States. See 50 U.S.C.

§§ 1701, 1702. Pursuant to that authority, the President and the executive branch have issued orders

and regulations governing and prohibiting certain transactions, including financial transactions,

with North Korea by U.S. persons or involving U.S.-origin goods.

       14.     Pursuant to 50 U.S.C. § 1705(a), “[i]t shall be unlawful for a person to violate,

attempt to violate, conspire to violate, or cause a violation of any license, order, regulation, or

prohibition issued under this chapter,” and pursuant to Section 1705(c), “[a] person who willfully

commits, willfully attempts to commit, or willfully conspires to commit, or aids or abets in the

commission of, an unlawful act described in subsection (a) of this section shall” be guilty of a

crime. 18 U.S.C. § 371 criminalizes a conspiracy to commit offenses against the United States.

       15.     On November 14, 1994, pursuant to IEEPA, the National Emergencies Act, and the

Arms Export Control Act, the President issued Executive Order (“E.O.”) 12,938 finding that “the

proliferation of nuclear, biological and chemical weapons (‘weapons of mass destruction’) and of

the means of delivering such weapons, constitutes an unusual and extraordinary threat to the

national security, foreign policy, and economy of the United States, and [declaring] a national

emergency to deal with that threat.”

       16.     By the authority vested in the President by IEEPA and the National Emergencies

Act, on or about June 28, 2005, the President signed Executive Order (“E.O.”) 13,382, which takes

additional steps with respect to the national emergency described and declared in E.O. 12,938, to

target proliferators of weapons of mass destruction (“WMD”) and their support networks and deny
                                                 4
             Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 5 of 36



designated WMD proliferators access to the U.S. financial and commercial system. As part of

E.O. 13,382, a number of North Korean entities were identified by the President as WMD

proliferators and listed in the Annex to E.O. 13,382 as being subject to U.S. sanctions. This

blocking program initially applied to eight organizations in North Korea, Iran, and Syria.

       17.     On April 13, 2009, the Treasury Department promulgated the Weapons of Mass

Destruction Proliferators Sanctions Regulations, 31 C.F.R. § 544.101, et seq., (the “WMDPSR”),

which blocked, as a function of law, any property and interests of property, belonging to

individuals and entities listed in or designated pursuant to E.O. 13,382, who were concurrently

placed on Treasury Department’s Office of Foreign Assets Control’s (“OFAC”) Specially

Designated Nationals and Blocked Persons List (the “SDN list”). See 31 C.F.R. § 544.201(a). The

terms “property” and “property interests” include but are not limited to money, bank deposits,

guarantees, and other financial instruments. See 31 C.F.R. §544.308.

       18.     Pursuant to 31 C.F.R. § 544.405, no U.S. person may provide financial or other

services for the benefit of a person or entity added to the SDN list pursuant to E.O. 13,382, except

as authorized or licensed by OFAC. Additionally, a non-U.S. person may not cause the provision

of financial or other services by a U.S. person or in the United States for the benefit of a person or

entity so designated under these sanctions, except as authorized or licensed by OFAC. See 31

C.F.R. § 544.405; 50 U.S.C. § 1705.

       19.     On March 15, 2016, the President signed E.O. 13,722, which authorized the

Secretary of the Treasury, in consultation with the Secretary of State, to block all property and

interests in property of persons operating in certain industries in the North Korean economy,

including transportation, mining, energy, and financial services.




                                                  5
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 6 of 36



       20.       In March 2013, OFAC designated North Korea’s Foreign Trade Bank pursuant to

E.O. 13,382. In December 2016, OFAC designated North Korea’s Koryo Credit Development

Bank pursuant to E.O. 13,722.

II.     NKSPEA

        21.      On February 18, 2016, the President signed into law NKSPEA.

        22.      Within NKSPEA, Congress found that “[t]he Government of North Korea has been

implicated repeatedly in money laundering[.]” 22 U.S.C. § 9201(a)(3).

        23.      NKSPEA states that the President “shall designate” any person that “knowingly,

directly or indirectly, engages in money laundering . . . that supports the Government of North

Korea or any senior official or person acting for or on behalf of that Government.” 22 U.S.C.

§ 9214(a)(6).

        24.      On August 2, 2017, the President signed the Countering America’s Adversaries

Through Sanctions Act, Pub. L. No. 115-44, which amended NKSPEA to add a new Section 201A,

requiring U.S. financial institutions to prevent correspondent accounts from “being used by the

foreign financial institution to provide significant financial services indirectly to any person,

foreign government, or financial institution designated under section 104,” 22 U.S.C. § 9221a, and

requiring the designation under Section 104(a) of any person who knowingly, directly or indirectly,

maintains a correspondent account with any North Korean financial institution, 22 U.S.C.

§ 9214(a)(14).

III.    BANK SECRECY ACT CRIMINALIZES CORRESPONDENT BANKING WITH
        NORTH KOREAN FINANCIAL INSTITUTIONS

        25.      According to the Treasury Department, the global financial system, trade flows,

and economic development rely on correspondent banking relationships. To protect this system

from abuse, U.S. financial institutions must comply with national anti-money laundering

                                                6
               Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 7 of 36



requirements set forth in the Bank Secrecy Act as well as sanctions programs administered by

OFAC. The Financial Crimes Enforcement Network (“FinCEN”) is responsible for administering

the Bank Secrecy Act in furtherance of its mission to safeguard the U.S. financial system from

illicit use.

         26.    Nearly all U.S. dollar transactions conducted by foreign financial institutions are

processed via correspondent bank accounts in the United States. Correspondent bank accounts are

broadly defined to include any account established for a foreign financial institution to receive

deposits from, or to make payments or disbursements on behalf of, the foreign financial institution,

or to handle other financial transactions related to such foreign financial institution. See 31 C.F.R.

§ 1010.605. The Bank Secrecy Act requires U.S. financial institutions to take anti-money

laundering measures for foreign financial institutions engaged in correspondent banking of U.S.

dollar transactions.

         27.    The Bank Secrecy Act broadly defines foreign financial institutions to include

dealers of foreign exchange and money transmitters in a manner not merely incidental to their

business. See 31 C.F.R. § 1010.605(f).

         28.    Section 311 of the USA PATRIOT Act, codified at 31 U.S.C. § 5318A as part of

the Bank Secrecy Act, gives FinCEN a range of options, called special measures, that can be

adapted to target specific money laundering and terrorist financing concerns. A Section 311

finding and the related special measure are implemented through various orders and regulations

incorporated into 31 C.F.R. Chapter X. In order to protect the integrity of the U.S. financial system,

a special measure imposed under Section 311 prevents financial institutions from causing U.S.

financial institutions to engage in any type of financial transaction with an entity within the

jurisdiction deemed an area of money laundering concern.



                                                  7
             Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 8 of 36



       29.     On June 1, 2016, in accordance with section 201 of NKSPEA, FinCEN issued a

Notice of Finding for a Section 311 designation of North Korea. Specifically, FinCEN’s finding

deemed the entire North Korean financial sector as a jurisdiction of primary money laundering

concern. See Federal Register, Vol. 81, No. 107 (June 3, 2016).

       30.     In November 2016, FinCEN published a final rule implementing the most severe

special measure against the entire North Korean financial sector. See Federal Register, Vol. 81,

No. 217 (Nov. 9, 2016); 31 C.F.R. § 1010.659. The special measure bars U.S. financial institutions

from maintaining a correspondent account for any North Korean financial institution or any party

acting on its behalf. A second special measure requires covered financial institutions to exercise

“enhanced due diligence” and take reasonable steps to not process a transaction for the

correspondent account of a foreign bank in the United States if such a transaction involves a North

Korean financial institution. Because of the finding that the entire North Korea financial sector

was a primary money laundering concern, FinCEN cut all North Korean financial institutions --

and entities acting on their behalf -- off from any trade in U.S. dollar transactions via correspondent

banking. The Chairman of the House Foreign Affairs Committee stated that the Section 311

designation “impacts all financial institutions, anywhere, who now have a choice to make between

doing business with North Korea and being cut off from financial transactions with the United

States and the international financial system.”

       31.     A violation of the Section 311(b) special measure, codified at 31 U.S.C.

§ 5318A(b), or of the regulations published at 31 C.F.R. § 1010.659, is punishable criminally

pursuant to 31 U.S.C. § 5322.

I.     MONEY LAUNDERING VIOLATIONS

       32.     18 U.S.C. § 1956(h) criminalizes a conspiracy to violate § 1956.



                                                  8
               Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 9 of 36



        33.     18 U.S.C. § 1956(a)(2)(A) (the international promotional money laundering statute)

criminalizes transporting, transmitting, and transferring, and attempting to transport, transmit, and

transfer a monetary instrument or funds, inter alia, to a place in the United States from or through

a place outside the United States with the intent to promote the carrying on of specified unlawful

activity.

        34.     Pursuant to 18 U.S.C. § 1956(c)(7)(A), the term “specified unlawful activity,”

includes violations of 18 U.S.C. § 1343 (relating to wire fraud) and 18 U.S.C. § 1344 (relating to

bank fraud).

                a.     As noted above, U.S. financial institutions are barred, pursuant to the

        section 311(b)(5) special measure, from engaging in financial transactions with North

        Korean financial institutions. As the FinCEN finding noted, North Korea makes “extensive

        use of deceptive financial practices, including the use of shell and front companies to

        obfuscate the true originator, beneficiary, and purpose behind its transactions,” in part “to

        evade international sanctions.” See 81 Fed. Reg. 78,716, 78,718. North Korean entities

        have attempted to circumvent the section 311(b)(5) ban by using foreign front companies

        to engage in financial transactions on their behalf. These financial transactions would be

        in violation of 22 U.S.C. § 9214 if the parties openly acknowledged the involvement of the

        North Korean entities. Instead, the true North Korean counterparties to these transactions

        remain concealed in order to allow the U.S. dollars to be processed.

                b.     This scheme, and these types of transactions, constitute wire fraud because

        the false transactions occur via wire, and are done in part to deceive and defraud the United

        State government, which has forbidden such transactions.




                                                 9
             Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 10 of 36



               c.      This scheme, and these types of transactions, also constitute wire fraud and

       bank fraud because the false transactions occur via wire, and are done in part to deceive

       and defraud U.S. financial institutions, which are barred from conducting such transactions,

       and could face civil and criminal penalties for not detecting these transactions.

               d.      But for this scheme to defraud U.S. correspondent banks, North Korean

       foreign financial institutions would not be able to engage in U.S. dollar transactions.

       35.     Pursuant to 18 U.S.C. § 1956(c)(7)(D), the term “specified unlawful activity,”

includes violations of IEEPA (including violations of any license, order, regulation, or prohibition

issued under IEEPA) and conduct prohibited under section 104(a) of NKSPEA (relating to

prohibited activities with respect to North Korea).

               a.      One of the primary means U.S. financial institutions use to comply with

       national anti-money laundering procedures is through regular consultation of OFAC’s

       SDN list. The SDN list contains a number of persons (individuals and entities) designated

       under OFAC’s Non-Proliferation Sanctions and North Korea Sanctions programs,

       including North Korean weapons trading firms, North Korean Government officials, North

       Korean financial institutions, and nationals of other foreign countries supporting North

       Korea’s weapons of mass destruction programs.

               b.      Criminals are often aware of the SDN list and that U.S. financial institutions

       are obligated to conduct due diligence of their clients, in an attempt to prevent sanctioned

       parties from transacting in U.S. dollars.      As a result, criminals often employ front

       companies to engage in laundered transactions on their behalf, in order to prevent banks

       from learning that the sanctioned entity is a party to the transaction.




                                                10
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 11 of 36



                c.     North Korean financial facilitators in particular are aware of these

        designation lists and of U.S. financial institutions’ due diligence obligations. In turn, these

        North Korean entities have a documented practice of using front companies to avoid the

        imposition of designations and blockings, which may occur pursuant to IEEPA and

        NKSPEA. These opaque U.S. dollar transactions by front companies promote IEEPA and

        NKSPEA violations, by preventing the imposition of sanctions. That is, if the transactions

        were not conducted in a fashion to conceal the involvement of the North Korean entities,

        the transactions would meet the criteria for designation of the involved parties. But,

        because the parties conceal their laundering of funds, designations are impeded. Financial

        transactions by North Korean financial facilitators facilitate a conspiracy to circumvent

        designations under IEEPA and NKSPEA.

V.      FORFEITURE

        36.     Pursuant to 18 U.S.C. § 981(a)(1)(C), any property, real or personal, which

constitutes or is derived from proceeds traceable to a violation of IEEPA is subject to civil

forfeiture.

        37.     Pursuant to 18 U.S.C. § 981(a)(1)(I), any property, real or personal, that is involved

in a violation or attempted violation, or which constitutes or is derived from proceeds traceable to

a prohibition imposed pursuant to section 104(a) of NKSPEA, is subject to civil forfeiture.

NKSPEA allows for forfeiture of conduct other than a violation of NKSPEA. Specifically, the

first part of the statute focuses on violations of the statute; however, the second prong mandates

forfeiture for the broad prohibitions imposed by section 104(a).




                                                  11
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 12 of 36



        38.     Pursuant to 18 U.S.C. § 981(a)(1)(A), any property, real or personal, involved in a

transaction or attempted transaction, in violation of 18 U.S.C. § 1956, or any property traceable to

such property, is subject to civil forfeiture.

        39.     Forfeiture pursuant to violations of the above money laundering statute and

NKSPEA apply to a larger class of property than forfeiture under 18 U.S.C § 981(a)(1)(C), because

such forfeitures are not limited to proceeds of the crime. Rather, these forfeitures include property

“involved in” the crime or the attempted crime, which can include “clean” or “legitimate” money

that is commingled with “tainted” money derived from illicit sources.

VI.     MONETARY PENALTY

        40.     Pursuant to 18 U.S.C. § 1956(b), whoever conducts or attempts to conduct a

transaction described in §§ 1956(a)(1) or (a)(3), or a transportation, transmission, or transfer

described in § 1956(a)(2), is liable to the United States for a civil penalty of not more than the

greater of the value of the property, funds, or monetary instruments involved in the transaction or

$10,000.

                                   FACTUAL ALLEGATIONS

I.      THE NORTH KOREAN FINANCIAL SECTOR LAUNDERS FUNDS FOR
        SANCTIONED ENTITIES

        A.      Background

        41.     The focus of this action is the money laundering activities of sanctioned state-run

North Korean banks and co-conspirator unsanctioned companies located outside of North Korea

that act as financial institutions by transacting in U.S. dollars on behalf of the North Korean banks

(“North Korean financial facilitators”). The money laundering conspiracy benefits entities in

North Korea for the purpose of advancing procurement and financial activity for the government

of North Korea in contravention of U.S. and United Nations prohibitions on such activity.


                                                 12
             Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 13 of 36



       42.      For example, on March 2, 2016, the United Nations Security Council unanimously

approved resolution 2270. Paragraph 33 of that resolution requires U.N. member states to prohibit

financial institutions from establishing or maintaining correspondent relationships with North

Korean banks.

       43.      The United States House of Representatives’ Foreign Affairs Committee released

a report that concluded that North Korea remains dependent on its access to the international

financial system, which in turn reflects a dependency on the U.S. dollar. See House Rept. 114–

392, at 18 (January 11, 2016). This is because “[t]he vast majority of international transactions

are denominated in dollars, the world’s reserve currency.” Id. North Korea continues to transact

in U.S. dollars for many of its international and domestic business transactions, by hiding “its

dollar transactions within the dollar-based financial system using false names, shell companies,

and other deceptive practices.” Id.

       B.       North Korean Financial Institutions Continue To Launder U.S. Dollars.

       44.      The North Korean financial sector is comprised of state-controlled financial

institutions that use “front companies to conduct international financial transactions that support

the proliferation of WMD and the development of ballistic missiles in violation of international

and U.S. sanctions,” and are subject to “little or no bank supervision or anti-money laundering or

combating the financing of terrorism [] controls.” 81 Fed. Reg. at 78,715.

       45.      FinCEN’s Section 311 action included a finding that North Korean financial

institutions continued to access the U.S. financial system, in violation of the U.S. sanctions. The

finding further stated that millions of U.S. dollars’ worth of illicit transactions were flowing

through U.S. correspondent accounts in spite of the sanctions because of the coordinated use of

money laundering techniques to conceal North Korea’s involvement and the processing of the

payments by North Korean financial institutions. Specifically, FinCEN found that:
                                                13
             Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 14 of 36



               North Korea continues to advance its nuclear and ballistic missile
               programs in violation of international treaties, international censure
               and sanctions measures, and U.S. law. North Korea does this using
               an extensive overseas network of front companies, shell companies,
               joint ventures, and opaque business relationships. North Korea
               conducts almost no banking in true name in the formal financial
               system given that many of its outward facing agencies and financial
               institutions have been sanctioned by the United States, the United
               Nations, or both.

               While none of North Korea’s financial institutions maintain
               correspondent accounts with U.S. financial institutions, North
               Korea does have access to the U.S. financial system through a
               system of front companies, business arrangements, and
               representatives that obfuscate the true originator, beneficiary, and
               purpose of transactions. We assess that these deceptive practices
               have allowed millions of U.S. dollars of [North Korean] illicit
               activity to flow through U.S. correspondent accounts.

               Moreover, although U.S. and international sanctions have served to
               significantly isolate North Korean banks from the international
               financial system, the North Korean government continues to access
               the international financial system to support its [weapons of mass
               destruction] and conventional weapons programs. This is made
               possible through its use of aliases, agents, foreign individuals in
               multiple jurisdictions, and a long-standing network of front
               companies and North Korean embassy personnel which support
               illicit activities through banking, bulk cash, and trade. Front
               company transactions originating in foreign-based banks have been
               processed through correspondent bank accounts in the United States
               and Europe.

81 Fed. Reg. at 35,442 (emphasis added).

       46.     In its 2017 annual report, the Panel of Experts established by the U.N. Security

Council to investigate compliance with sanctions against North Korea (“Panel of Experts”) noted

the central role of North Korean banks in allowing North Korean entities to continue to illegally

access the U.S. financial system. Specifically, the report states that:

               [T]he Democratic People’s Republic of Korea has continued to
               access the international financial system to support its activities.
               Financial networks of the Democratic People’s Republic of Korea
               have adapted to these sanctions, using evasive methods to maintain

                                                  14
               Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 15 of 36



                 access to formal banking channels and bulk cash transfers to
                 facilitate prohibited activities. . . .

                 The Panel has identified multiple ways in which the financial
                 institutions and networks of the Democratic People’s Republic of
                 Korea access the international banking system to engage in
                 activities in violation and/or evasion of the provisions of the
                 resolutions:

                   •    Banks of the Democratic People’s Republic of Korea,
                        including designated banks, hold correspondent or payable-
                        through accounts with foreign banks

                   •    Banks of the Democratic People’s Republic of Korea form
                        joint ventures with foreign companies

                   •    Foreign companies establish banks inside the Democratic
                        People’s Republic of Korea

                   •    Banks of the Democratic People’s Republic of Korea,
                        including designated banks, maintain representative offices
                        abroad.

2017 Report of the Panel of Experts, at 79-80 (emphasis added).

        47.      The front companies that launder funds on behalf of sanctioned North Korean banks

are supporting sanctioned North Korean end users, including North Korean military and North

Korean weapons programs. In the 2013 designation of North Korea’s Foreign Trade Bank

(“FTB”), the Treasury Department noted that the North Korean bank was “a key financial node in

North         Korea’s     WMD          apparatus.”        https://www.treasury.gov/press-center/press-

releases/Pages/jl1876 .aspx. On June 1, 2016, the Treasury Department again noted that “North

Korea uses state-controlled financial institutions and front companies to conduct international

financial transactions that support the proliferation and development of [weapons of mass

destruction]      and      ballistic    missiles.”        https://www.treasury.gov/press-center/press-

releases/Pages/jl0471.aspx (emphasis added).




                                                     15
             Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 16 of 36



       C.      FTB is a Primary Vehicle in North Korea’s Illicit Money Laundering Network

       48.     U.N. and OFAC sanctions designation publications reveal that FTB is responsible

for handling foreign currency transactions for North Korea’s government ministries and their

subordinate trading companies. Reforms undertaken in the early and mid-2000s codified FTB’s

role and relevance in North Korea’s banking industry. In approximately 2000, FTB developed

and instituted an inter-bank clearing system in North Korea. After the institution of this system,

North Korean banks were generally required to maintain currency-clearing accounts at FTB.

These accounts are used to clear transactions among North Korea’s commercial banks. This

reform, in effect, channeled transactions from North Korea’s arms exports and luxury goods

imports through FTB.

       49.     In the March 2013 designation of FTB, OFAC noted that FTB is a state-owned

bank and “acts as North Korea’s primary foreign exchange bank.” The designation further noted

that North Korea uses FTB to facilitate millions of dollars in transactions on behalf of actors linked

to its proliferation network.

       50.     FTB continues to act as the umbrella bank for foreign currency transactions in

North Korea. In fact, FTB sets the official exchange rate for North Korean currency to foreign

currency.

       51.     The FinCEN Section 311 action made specific findings as to FTB, that is:

               The following examples are representative of the activities of FTB
               and its front companies. Between 2008 and 2012, FTB used front
               companies in multiple countries to make and receive payments
               equivalent to tens of millions of U.S. dollars. In 2011, an FTB front
               company was involved with U.S.-designated [Korea Kwangson
               Banking Corp.] and Korea 5 Trading Corporation, a subordinate of
               U.S. and UN-designated Korea Ryonbong General Corporation, in
               financial dealings totaling several millions of U.S. dollars. The same
               FTB front company processed transactions through U.S.
               correspondent accounts as recently as April 2014.


                                                 16
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 17 of 36



81 Fed. Reg. at 35,445 (emphasis added).

        52.     This FinCEN report alone demonstrates that FTB has illegally laundered “millions

of U.S. dollars” in violation of the U.S. sanctions. Moreover, this report shows that even prior to

designation, FTB was laundering U.S. dollar transactions on behalf of sanctioned North Korean

entities.

        D.      North Korean Entities          Continue     to   Launder     U.S.      Dollars   Via
                Front Companies

        53.     Designated North Korean companies continue to transact in U.S. dollars via front

companies. The Panel of Experts noted that transactions originating in foreign banks have been

processed through correspondent accounts in the United States via front companies, which are

“often registered by non-nationals, who also use indirect payment methods and circuitous

transactions dissociated from the movement of goods or services to conceal their activity.” 2016

Report of the Panel of Experts, at 62. North Korean front companies are instructed to strip all

information tying their U.S. dollar transactions to North Korea, in order to prevent the Treasury

Department from blocking the transactions. Id. at 66.

        54.     This use of front companies was recently highlighted by the Panel of Experts. The

report stated that:

                The financial sanctions notwithstanding, the Democratic People’s
                Republic of Korea continues to gain access to and exploit the global
                international financial system (including banking and insurance)
                through reliance on aliases, agents, foreign individuals in multiple
                jurisdictions, and a long-standing network of front companies and
                embassy personnel, all of which support illicit activities through
                banking, bulk cash and trade.

2016 Report of the Panel of Experts, at 62.

        55.     FinCEN noted that “one way that North Korean financial institutions and networks

access the international banking system is through trading companies, including designated


                                                17
               Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 18 of 36



entities, that are linked to North Korea. These trading companies open bank accounts that perform

the same financial services as banks, such as maintaining funds on deposit and providing indirect

correspondent bank account services.” Proposal of Special Measure Against Bank of Dandong as

a Financial Institution of Primary Money Laundering Concern, 82 Fed. Reg. 31,537 (July 7,

2017).

         56.     North Korean financial facilitators frequently establish and maintain offshore U.S.

dollar accounts for the purposes of remitting wire transfers denominated in U.S. dollars on behalf

of sanctioned North Korean entities and their related front companies. See, e.g., 81 Fed. Reg. at

35,442 (“While none of North Korea’s financial institutions maintain correspondent accounts with

U.S. financial institutions, North Korea does have access to the U.S. financial system through a

system of front companies, business arrangements, and representatives that obfuscate the true

originator, beneficiary, and purpose of transactions. We assess that these deceptive practices have

allowed millions of U.S. dollars of North Korean illicit activity to flow through U.S. correspondent

accounts.”). These U.S. dollar wire transfers originate from financial institutions located outside

the United States, which clear them through the United States using established correspondent

banking relationships with financial institutions in the United States.

         57.     Once the wire transfers are cleared through the U.S. financial system, payments are

transmitted to offshore U.S. dollar accounts maintained by front companies on behalf of the foreign

financial institutions and the North Korean entities and/or parties from whom the North Korean

sanctioned entities are seeking goods.

II.      TARGET FOREIGN FINANCIAL FACILITATORS

         58.     The scheme to launder funds is as follows: (1) foreign customers receiving North

Korean services and North Korean customers receiving services from foreign companies make or

receive payments in U.S. dollars; (2) designated North Korean banks work with covert overseas
                                                 18
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 19 of 36



foreign branch representatives to establish front companies which can process U.S. dollar

payments; and (3) individuals including commodity brokers, front company owners, and/or

unauthorized money remitters make arrangements for the North Korean front companies to be paid

in U.S. dollars.

       59.         These activities are consistent with FinCEN’s finding that North Korean banks rely

on trading companies to open bank accounts that perform the same financial services as banks. See

Proposal of Special Measure Against Bank of Dandong as a Financial Institution of Primary Money

Laundering Concern, 82 Fed. Reg. 31,537 (July 7, 2017).

        A.         Introduction of North Korean Financial Facilitators

                   1.     Velmur Management Pte. Ltd. (“Velmur”)

       60.         On August 22, 2017, OFAC designated Velmur under E.O. 13,722 for operating in

the energy industry in the North Korean economy, by importing gasoil to North Korea. OFAC

designated Velmur for having materially assisted, sponsored, or provided financial, material, or

technological support for, or goods or services to or in support of, TransAtlantic (described

below). The designation noted that Velmur has sold gasoil to North Korea and that it has attempted

to use the U.S. financial system to send millions of dollars in payments on behalf of North Korea-

related transactions. “Gasoil” is often used to refer to a distilled petroleum product such as gasoline

and/or diesel fuel.

        61.        A reliable confidential source (“CS-1”) independently revealed that Velmur has

been a recipient of U.S. dollar payments on behalf of North Korean entities -- in particular, FTB.

        62.        For example, in 2016, a FTB front company made two payments to Velmur totaling

more than $250,000. CS-1 revealed that this company made payments at the direction of FTB.

CS-1 revealed that a covert FTB branch representative had ordered two payments by this front

company to a third party, which payments directly benefited FTB.

                                                   19
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 20 of 36



                2.     JSC Independent Petroleum Company (“IPC”).

        63.     On June 1, 2017, OFAC designated IPC, a Russian oil company. The designation

noted that IPC had a contract to provide oil to North Korea and reportedly shipped over $1 million

worth of petroleum products to North Korea.

        64.     During the same time period that front companies were wiring payments to Velmur,

Velmur remitted money to only one company, IPC. Each payment to IPC included a notation that

the payment was related to an invoice for gasoil.

        65.     Velmur, while registered as a real estate management company, was in fact a North

Korean financial facilitator involved with making illicit payments sourced from front companies,

as described below, to IPC for the illegal importation of gasoil into North Korea.

                3.     Front Company 1.

        66.     North Korean banks, including FTB, have used Front Company 1 to facilitate at

least $3,299,925.00 in illicit wires, including to a company which is the subject of this complaint,

as follows:

      Date
                     Wire Amount          Party Sending Wire             Party Receiving Wire
  May 2, 2017        $300,000.00        Cooperating Company 1               Front Company 1
  May 3, 2017        $300,000.00        Cooperating Company 1               Front Company 1

  May 5, 2017        $1,199,975.00          Front Company 1                      Velmur

  May 9, 2017        $1,099,975.00          Front Company 1                      Velmur

  May 10, 2017       $999,975.00            Front Company 1                      Velmur


       67.      The above wire payments from Front Company 1 to Velmur noted in the wire

reference field, “Prepayment for Gasoil.” The above payments were part of the scheme to launder

funds involving North Korean banks in order to procure fuel for the North Korean regime.


                                                20
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 21 of 36



                4.     Front Company 2.

        68.     North Korean banks, including FTB, have used Front Company 2 to facilitate at

least $1,550,000.00 in illicit wires, including to a company which is the subject of this complaint,

as follows:

      Date
                     Wire Amount           Party Sending Wire             Party Receiving Wire
    05/02/17          $50,000.00               Apex Choice                   Front Company 2
    05/02/17          $350,000.00            Front Company 2                 Front Company 1
    05/12/17         $1,200,000.00           Front Company 2                     Velmur

       69.      The above wire payment from Front Company 2 to Velmur noted in the wire

reference field, “Prepayment for Gasoil.” The above payments were part of the scheme to launder

funds involving North Korean banks in order to procure fuel for the North Korean regime.

                5.     Front Company 3.

        70.     North Korean banks, including FTB, have used Front Company 3 to facilitate at

least $724,983.00 in illicit wires, including to a company which is the subject of this complaint, as

follows:




                                                 21
             Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 22 of 36



     Date
                    Wire Amount           Party Sending Wire            Party Receiving Wire
    04/25/17        $410,000.00          Front Company 3                      Velmur
    05/23/17        $215,000.00            Apex Choice                    Front Company 3
                                       Apex Choice Affiliated
    05/31/17         $99,983.00                                           Front Company 3
                                      Company (described below)

               6.     Dandong Zhicheng Metallic Material Co. (“Dandong Zhicheng”)

       71.     On August 22, 2017, OFAC designated Dandong Zhicheng. The designation noted

that Dandong Zhicheng sold, supplied, transferred, or purchased coal or metal, directly or

indirectly, from North Korea, and that the revenue may have benefitted the nuclear or ballistic

missile programs of the Government of North Korea or the Workers’ Party of Korea. The

designation also noted that Dandong Zhicheng specializes in the import, export, and transport of

steel and anthracite coal, and that it has worked with a number of U.S.-designated entities,

including the U.S.-designated Koryo Credit Development Bank and Korea Ocean Shipping

Agency. Dandong Zhicheng allegedly used the foreign exchange received from the end users of

North Korean coal to purchase other items for North Korea, including nuclear and missile

components.

       72.     This Court previously found that Dandong Zhicheng, acting also under the names

of Rambo Resource Limited (“Rambo Resource”), Ruizhi Resources Limited (“Ruizhi

Resources”), Tin Yee Resourcs Limited (“Tin Yee”), and Shun Mao Mining Co., Limited (“Shun

Mao”), (collectively “Dandong Zhicheng Network”) had illegally laundered approximately $700

million dollars for the benefit of sanctioned North Korean entities. See United States v. All Wire

Transactions Involving Dandong Zhicheng Metallic Material Company, Ltd., No. 17-mj-217-

BAH, 2017 WL 3233062, at *1 (D.D.C. May 22, 2017).

       73.     The Dandong Zhicheng Network laundered payments for FTB.



                                               22
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 23 of 36



       74.      For example, the Dandong Zhicheng Network wired to Velmur $189,980.00 in July

2016 and $230,000 in September 2016 (detailed below).

                7.     Front Company 4.

       75.      Front Company 4 is a purported food additive company.

       76.      North Korean banks, including FTB, have used Front Company 4 to facilitate at

least $3,829,963.00 in illicit wires, including to a company which is the subject of this complaint,

as follows:

      Date
                     Wire Amount          Party Sending Wire             Party Receiving Wire
 July 29, 2011       $200,000.00       Dandong Zhicheng Network             Front Company 4
 November 16,        $500,000.00       Dandong Zhicheng Network             Front Company 4
      2011
 November 21,        $300,000.00       Dandong Zhicheng Network             Front Company 4
      2011
  December 8,        $220,000.00       Dandong Zhicheng Network             Front Company 4
      2011
   January 18,       $300,000.00       Dandong Zhicheng Network             Front Company 4
      2012
   January 31,       $500,000.00       Dandong Zhicheng Network             Front Company 4
      2012
   February 2,       $299,985.00       Dandong Zhicheng Network             Front Company 4
      2012
  October 29,        $149,998.00       Dandong Zhicheng Network             Front Company 4
      2013
  June 1, 2016       $100,000.00            Yuanye Wood                     Front Company 4
 June 17, 2016       $100,000.00            Yuanye Wood                     Front Company 4
 July 18, 2016       $189,980.00       Dandong Zhicheng Network                 Velmur
 July 26, 2016       $200,000.00            Yuanye Wood                     Front Company 4
   August 12,        $100,000.00            Yuanye Wood                     Front Company 4
      2016
 September 27,       $230,000.00       Dandong Zhicheng Network                  Velmur
      2016
  November 9,        $140,000.00       Dandong Zhicheng Network             Front Company 4
      2016
  June 1, 2017       $200,000.00              Yuanye Wood                   Front Company 4
 June 13, 2017       $100,000.00              Yuanye Wood                   Front Company 4



                                                23
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 24 of 36



                8.     Wee Tiong (S) Pte. Ltd. (“Wee Tiong”).

        77.     On October 25, 2018, OFAC designated Wee Tiong for laundering money through

the U.S. financial system on behalf of North Korea. Wee Tiong is a Singapore-based commodities

trading company. OFAC noted that Wee Tiong fulfilled millions of dollars in commodities

contracts for North Korea. To do so, Wee Tiong made a concerted effort to obfuscate payment

origins and structure transactions to avoid regulatory scrutiny.

        78.     Wee Tiong conducted at least $182,934.00 in illicit wires involving the companies

which are the subject of this complaint as follows:

      Date
                     Wire Amount           Party Sending Wire           Party Receiving Wire
  Nov 18, 2014       $100,000.00              Apex Choice                     Wee Tiong
  Sept 28, 2016      $82,934.00               Apex Choice                     Wee Tiong
   Feb 9, 2017       $100,000.00              Yuanye Wood                     Wee Tiong

                9.     Front Company 5.

       79.      Front Company 5 is a FTB front company. CS-1 revealed that a covert FTB branch

representative directed the two below-described payments to Velmur.

       80.      FTB has used Front Company 5 to facilitate at least $1,195,800.00 in illicit wires

as follows:

      Date
                     Wire Amount           Party Sending Wire           Party Receiving Wire
                                                                           Front Company 7
  Nov 14, 2016       $249,250.00             Front Company 5
                                                                           (described below)
  Nov 28, 2016       $154,550.00             Front Company 5                  Wee Tiong
  May 9, 2017        $385,000.00             Front Company 5                    Velmur
  May 9, 2017        $407,000.00             Front Company 5                    Velmur




                                                24
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 25 of 36



        B.      Cooperating Company 1’s Involvement in Laundering Funds for North Korea

        81.     Cooperating Company 1 made payments to Front Company 1, which was

ultimately responsible for making direct payments to Velmur.

       82.      Cooperating Company 1 was involved with an unauthorized Chinese money

remitter who directed Cooperating Company 1 to make numerous U.S. dollar payments to third

party companies who did not otherwise have a business relationship with Cooperating Company 1.

       83.      Cooperating Company 1’s agreement with the Chinese money remitter allowed

Cooperating Company 1 to convert U.S. dollars to Chinese Renminbi, which was the desired

denomination of a close business affiliate of Cooperating Company 1 in China.

       84.      After Cooperating Company 1 completed the third party payment in U.S. dollars,

the Chinese money remitter would make an equivalent deposit in Chinese Renminbi to Cooperating

Company 1’s business affiliate, who had a bank account in China.

       85.      Currency exchange services were normally very expensive; however, the

unauthorized money remitter allowed Cooperating Company 1 to convert U.S. dollars to Renminbi

at a reduced cost, as long as Cooperating Company 1 would pay third party companies.

       86.      Cooperating Company 1 made numerous payments to third parties at the direction

of the unauthorized money remitter. This included $600,000.00 to Front Company 1, which

represents Defendant Property 1 (minus the bank fees for the transfer).

       87.      Cooperating Company 1 failed to conduct any due diligence of the third parties

(e.g., Front Company 1) that the money remitter directed Cooperating Company 1 to pay.

        88.     Cooperating Company 1 has agreed to not contest the forfeiture of these funds.




                                                25
             Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 26 of 36



       C.      Apex Choice’s Involvement in Laundering Funds for North Korea

               1.     Company Background

       89.     On or about May 2012, a Chinese National registered Apex Choice in Hong Kong.

Apex Choice uses various addresses, which addresses are also used by numerous unrelated

companies, none of whom to have a physical office at that shared incorporation address. Apex

Choice purports to be a paraffin wax exporter. Paraffin wax is commonly derived from petroleum,

and has many applications, including in the manufacturing of candles. North Korea has received

petroleum via pipeline from China which has a high paraffin content.

       90.     On or about December 12, 2014, the same Chinese national incorporated another

company in Hong Kong (“Apex Choice Affiliated Company”).

               2.     Payments to Wee Tiong

       91.     A Confidential Source (“CS-3”) who has provided reliable information regarding

North Korean money laundering activities identified Apex Choice as a company that was used by

a North Korean procurement agent to make U.S. dollar payments for sanctioned North Korean

banks, including FTB, to Wee Tiong.

       92.     According to CS-3, the September 28, 2016 payment for $82,934.00 by Apex

Choice to Wee Tiong was for a purchase benefitting North Korea, in which Wee Tiong was the

supplier. CS-3 revealed a communication from the North Korean procurement agent, which

confirmed that the payment from Apex Choice was received in September 2016.

       93.     As noted above, Apex Choice made at least one additional payment totaling

$100,000.00 to Wee Tiong.




                                              26
               Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 27 of 36



                 3.     Payments to Front Company 2 and Front Company 3.

        94.      As noted above, Apex Choice made at least one payment totaling $50,000.00 to

Front Company 2. Front Company 2 made at least one payment to Velmur totaling $1,200,000.00

        95.      As noted above, Apex Choice and the Apex Choice Affiliated Company made at

least two payments totaling $314,983.00 to Front Company 3. Front Company 3 made at least one

payment to Velmur totaling $410,000.00.

                 4.     Payments to Front Company 6.

        96.      Front Company 6 is a purported seafood company. Known North Korean financial

facilitators have wired at least two payments totaling $200,000.00 to Front Company 6.

        97.      Apex Choice wired at least two payment totaling $560,000.00 to Front Company 5

($440,000.00 on March 10, 2015 and $120,000.00 on September 6, 2017).

                 5.     Summary of Statements Made to Law Enforcement.

        98.      Law enforcement interviewed the Chinese national (described-above) about the

laundered payments made by Apex Choice.

        99.      The Chinese national indicated in a sworn statement that he purchased paraffin wax

from Wee Tiong and Front Company 2 while visiting a warehouse in the Dalian free trade zone in

China. However, neither Wee Tiong nor Front Company 2 sell wax.

        100.     The Chinese national separately admitted that Apex Choice created false invoices

to make it appear that Apex Choice was purchasing paraffin wax from Wee Tiong and Front

Company 2. These invoices included falsified signatures. Apex Choice provided these false

invoices to its bank to facilitate illicit U.S. dollar payments.

                 6.     Summary.

        101.     The above-identified illicit payments involving Apex Choice total at least

$1,107,917.00.

                                                   27
               Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 28 of 36



        102.       Defendant Funds 2 represent illicit funds that the government seized as part of this

scheme.

        D.         Yuanye Wood’s Involvement in Laundering Funds for North Korea

                   1.      Company Background

        103.       Yuanye Wood purports to be a wood-sales company based out of Wenzhou, China.

Yuanye Wood uses a Seychelles business address for much of its banking with Shanghai Pudong

Development Bank.

        104.       Yuanye Wood’s address in the Seychelles is used by numerous Seychelles-based

companies, including an Information Technology consulting firm, an energy company and several

other companies that are not related to Yuanye Wood and do not appear to have a physical office

at this address.

                   2.     Payments to Front Company 7

        105.       Front Company 7 is a purported fuel bunkering company. Known FTB front

companies have wired at least five payments between October and November 2016 totaling

$1,637,522.00 to Front Company 7.

        106.       Yuanye Wood wired $100,000.00 on October 18, 2016 to Front Company 7. This

payment by Yuanye Wood referenced “Chilbo.” Mount Chilbo, is the name of a mountain in

North Korea, that is located near sites where North Korea has conducted nuclear weapons and

missile tests. It is a name sometimes used by North Korean-controlled business entities.

        107.       Chilbo (a/k/a Chilbo Wood Company) was a wood harvesting operation based out

of Equatorial Guinea. Chilbo staffed its logging operations in Equatorial Guinea with North Korea

nationals.

        108.       Paragraph 17 of United Nations Security Council Resolution 2375, approved on

September 11, 2017, bans the exportation of workers by the Government of North Korea, and E.O.

                                                    28
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 29 of 36



13,722 authorizes the President to designate persons involved in the exportation of workers by the

government of North Korea. 81 Fed. Reg. 14944. The Treasury Department has stated that the

Government of North Korea uses some of the revenue it derives from the exportation of workers

to fund the Munitions Industry Department, which is responsible for its development of ballistic

missiles. In Resolution 2397, approved on December 22, 2017, the U.N. Security Council also

acknowledged that “revenue generated from DPRK workers overseas . . . contribute[s] to” North

Korea’s “nuclear weapons and ballistic missile programs.”

       109.     The U.S. Department of State has reported that North Korea’s exportation of

workers often amounts to forced labor, and includes work between 12 and 16 hours per day with

one or two rest days per month, unsafe and unsanitary conditions, extreme isolation and control

over the workers by North Korean government security officials, and the withholding of wages by

the Government of North Korea.

       110.     Law enforcement is aware of reports that the North Korean government was

sending prisoners to Equatorial Guinea as forced labor, where they worked as loggers or

construction workers.

       111.     In or about August 2018, Equatorial Guinea reported that it was in the process of

repatriating North Korean “laborers,” and took steps to cut ties with North Korea in the agricultural

sector. This action occurred after a United Nations sanctions National Implementation Report,

which specifically named Chilbo as a North Korean forestry company in Equatorial Guinea.

       112.     Chilbo directed Yuanye Wood to make the $100,000.00 payment on October 18,

2016 to Front Company 6. Using this layered transaction allowed Yuanye Wood to pay a North

Korean customer in U.S. dollars without the U.S. bank detecting the illicit payment.




                                                 29
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 30 of 36



                3.     Payments to Wee Tiong

       113.     CS-3 revealed a communication from a North Korean procurement agent that

confirmed that Yuanye Wood made a payment to Wee Tiong for $99,980.00 on February 9, 2017.

       114.     Chilbo directed Yuanye Wood to make the $99,980.00 payment on February 9,

2017 to Wee Tiong. Using this layered transaction allowed Yuanye Wood to pay a North Korean

customer in U.S. dollars without the U.S. bank detecting the illicit payment.

                4.     Payments to Front Company 4

       115.     As noted above, the Dandong Zhicheng Network (the sanctioned coal company)

wired at least 11 payments between July 2011 and July 2017 totaling $3,029,963.00 to Front

Company 4 (the purported food additive company). Yuanye Wood wired at least six payments

totaling $800,000 to Front Company 4 ($100,000.00 on June 1, 2016, $100,000.00 on June 17,

2016, $200,000.00 on July 26, 2016, $100,000.00 on August 12, 2016, $200,000.00 on June 1,

2017, and $100,000.00 on June 13, 2017).

       116.     Chilbo directed Yuanye Wood to make the $800,000.00 in payments to Front

Company 4. Using this layered transaction allowed Yuanye Wood to pay a North Korean customer

in U.S. dollars without the U.S. bank detecting the illicit payment.

                 5.    Summary

       117.      Yuanye Wood made over $1,000,000.00 in payments to a Chinese shipping

company as part of the scheme to export Chilbo’s wood from Equatorial Guinea.

       118.     The above-identified illicit payments involving Yuanye Wood total at least

$2,000,000.00.

       119.     Defendant Funds 3 represent illicit funds that the government seized as part of this

scheme.



                                                 30
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 31 of 36



III.   SUMMARY OF FACTS GIVING RISE TO FORFEITURE

       120.      In sum, the investigation revealed that Cooperating Company 1, Apex Choice, and

Yuanye Wood have acted for the benefit of sanctioned North Korean entities, including FTB, by

laundering U.S. dollar payments.

       121.      These laundered payments went to known North Korean financial facilitators,

including Velmur, who used such funds to illegally procure gasoil from IPC, the Dandong

Zhicheng Network, and Wee Tiong.

       122.      Financial records reveal that Apex Choice and Yuanye Wood directly or indirectly

engaged in money laundering that supported the Government of North Korea or any senior official

or person acting for or on behalf of that Government, specifically, by wiring out at least $2,500,000

in U.S. dollars subsequent to the enactment of the NKSPEA.

       123.      Based on the above facts, Apex Choice and Yuanye Wood fall within the definition

of foreign financial institutions under the Bank Secrecy Act, because they act as dealers of foreign

exchange and money transmitters in a manner not merely incidental to their business. See 31 C.F.R.

§ 1010.605(f).

       124.      Financial records reveal that Apex Choice and Yuanye Wood engaged in at least

$3,000,000 in wires via U.S. correspondent banking transactions in spite of the section 311 action

barring such transactions.

                                COUNT ONE -- FORFEITURE
                       (Against Defendant Funds; 18 U.S.C. § 981(a)(1)(C))

       125.      The United States incorporates by reference the allegations set forth in Paragraphs

1 to 117 above as if fully set forth herein.




                                                 31
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 32 of 36



       126.     FTB, Apex Choice, Yuanye Wood, and others, known and unknown, acted

individually and conspired together to conduct the above identified illegal procurements and

payments in violation of IEEPA, 50 U.S.C. § 1705, and the conspiracy statute, 18 U.S.C. § 371.

       127.     As such, the Defendant Funds are subject to forfeiture, pursuant to 18 U.S.C.

§ 981(a)(1)(C), as property which constitutes or is derived from proceeds traceable to substantive

violations of IEEPA and a conspiracy to violate IEEPA.

                                COUNT TWO -- FORFEITURE
                       (Against Defendant Funds; 18 U.S.C. § 981(a)(1)(A))

       128.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 117 above as if fully set forth herein.

       129.     FTB, Apex Choice, and Yuanye Wood acted individually and together to transmit

and transfer the Defendant Funds to a place inside the United States from or through a place outside

the United States, with the intent to promote the carrying on of violations of the penalties section

of IEEPA, 18 U.S.C. § 1343 (relating to wire fraud), and 18 U.S.C. § 1344 (relating to bank fraud),

and the prohibited conduct under Section 104(a) of NKSPEA, in violation of 18 U.S.C.

§ 1956(a)(2)(A)).

       130.     FTB, Apex Choice, Yuanye Wood, and others, known and unknown, conspired

together to commit a violation of 18 U.S.C. §§ 1956(a)(2)(A), in violation of 18 U.S.C. § 1956(h).

       131.     As such, the Defendant Funds are subject to forfeiture to the United States, pursuant

to 18 U.S.C. § 981(a)(1)(A), as property involved in transactions in violation of 18 U.S.C.

§ 1956(a)(2)(A) and (h), or as any property traceable to such property.

                              COUNT THREE -- FORFEITURE
                       (Against Defendant Funds; 18 U.S.C. § 981(a)(1)(I))

       132.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 117 above as if fully set forth herein.

                                                 32
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 33 of 36



       133.     The Defendant Funds are subject to forfeiture to the United States, pursuant to 18

U.S.C. § 981(a)(1)(I), as property, real or personal, that is involved in a violation or attempted

violation, or which constitutes or is derived from proceeds traceable to a prohibition imposed

pursuant to section 104(a) of NKSPEA.

           COUNT FOUR – MONEY LAUNDERING MONETARY PENALTIES
                  (Against Defendant Apex Choice; 18 U.S.C. § 1956(b))

       134.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 117 above as if fully set forth herein.

       135.     Defendant Apex Choice transmitted and transferred at least $1,000,000.00, which

transactions violated the penalties section of IEEPA.

       136.     Defendant Apex Choice transmitted and transferred at least $500,000.00, which

promoted prohibited activities under Section 104(a) of NKSPEA.

       137.     Defendant Apex Choice transmitted and transferred at least $1,000,000.00

involving prohibited correspondent banking transactions, which promoted violations of 18 U.S.C.

§ 1343 (relating to wire fraud), and 18 U.S.C. § 1344 (relating to bank fraud).

       138.     Defendant Apex Choice acted individually and with others, known and unknown,

to transmit and transfer funds to a place inside the United States from or through a place outside

the United States, and to a place outside the United States from or through a place inside the United

States, with the intent to promote the carrying on of violations of the penalties section of IEEPA,

18 U.S.C. § 1343 (relating to wire fraud), and 18 U.S.C. § 1344 (relating to bank fraud), and the

prohibited conduct under Section 104(a) of NKSPEA, in violation of 18 U.S.C. § 1956(a)(2)(A)).

       139.     Defendant Apex Choice and others, known and unknown, conspired together to

commit violations of 18 U.S.C. §§ 1956(a)(2)(A), in violation of 18 U.S.C. § 1956(h).




                                                 33
               Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 34 of 36



        140.     Accordingly, the Court should impose monetary penalties against Defendant Apex

Choice for the value of the funds and monetary instruments involved in the transactions, in an

amount to be determined at trial.

            COUNT FOUR – MONEY LAUNDERING MONETARY PENALTIES
                  (Against Defendant Yuanye Wood; 18 U.S.C. § 1956(b))

       141.      The United States incorporates by reference the allegations set forth in Paragraphs

1 to 117 above as if fully set forth herein.

        142.     Defendant Yuanye Wood transmitted and transferred at least $1,000,000.00, which

transactions violated the penalties section of IEEPA.

        143.     Defendant Yuanye Wood transmitted and transferred at least $100,000.00, which

promoted prohibited activities under Section 104(a) of NKSPEA.

        144.     Defendant Yuanye Wood transmitted and transferred at least $1,000,000.00

involving prohibited correspondent banking transactions, which promoted violations of 18 U.S.C.

§ 1343 (relating to wire fraud), and 18 U.S.C. § 1344 (relating to bank fraud).

        145.     Defendant Yuanye Wood acted individually and with others, known and unknown,

to transmit and transfer funds to a place inside the United States from or through a place outside

the United States, and to a place outside the United States from or through a place inside the United

States, with the intent to promote the carrying on of violations of the penalties section of IEEPA,

18 U.S.C. § 1343 (relating to wire fraud), and 18 U.S.C. § 1344 (relating to bank fraud), and the

prohibited conduct under Section 104(a) of NKSPEA, in violation of 18 U.S.C. § 1956(a)(2)(A)).

        146.     Defendant Yuanye Wood and others, known and unknown, conspired together to

commit violations of 18 U.S.C. §§ 1956(a)(2)(A), in violation of 18 U.S.C. § 1956(h).




                                                 34
              Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 35 of 36



       147.     Accordingly, the Court should impose monetary penalties against Defendant

Yuanye Wood for the value of the funds and monetary instruments involved in the transactions, in

an amount to be determined at trial.

                                       PRAYER FOR RELIEF

       WHEREFORE, the United States of America prays as follows:

       A.       that notice issue on the Defendant Funds as described above;

       B.       that due notice be given to all parties to appear and show cause why the forfeiture

                should not be decreed;

       C.       that a warrant of arrest in rem issue according to law;

       D.       that judgment be entered declaring that the Defendant Funds be forfeited to the

                United States of America for disposition according to law;

       E.       that a monetary penalty be entered against the Defendant Entities in favor of the

                United States in the amount of the funds and monetary instruments involved in the

                transactions described above to be determined at trial; and

       F.       that the United States of America be granted such other relief as this Court may

                deem just and proper, together with the costs and disbursements of this action.

                                              Respectfully submitted,

                                              JESSIE K. LIU,
                                              United States Attorney

                                       By:    _______/s/__________________
                                              Zia M. Faruqui, D.C. Bar No. 494990
                                              Arvind K. Lal
                                              Brian P. Hudak
                                              Assistant United States Attorneys
                                              555 Fourth Street, NW
                                              Washington, DC 20530; (202) 252-7566 (main line)


Dated: November 26, 2018                      Attorneys for the United States of America

                                                 35
            Case 1:18-cv-02746 Document 1 Filed 11/26/18 Page 36 of 36



                                        VERIFICATION

       I, Benjamin Whitley, a Special Agent with the Federal Bureau of Investigation, declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement representatives and that everything represented herein is true and correct.


Executed on this 26th day of November, 2018.



         /s/ Benjamin Whitley _
Benjamin Whitley
Special Agent
Federal Bureau of Investigation




                                               36
                          Case 1:18-cv-02746 Document 1-1 Filed 11/26/18 Page 1 of 2
                                                               CIVIL COVER SHEET
JS-44 (Rev. 5/12 DC)
I. (a) PLAINTIFFS                                                                DEFENDANTS
United States of America                                                        $599,930.00 OF FUNDS ASSOCIATED WITH
                                                                                COOPERATING COMPANY 1, ET AL.


(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________            COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                         ATTORNEYS (IF KNOWN)

Zia Faruqui, Assistant U.S. Attorney                                           Ian Li, Esq.
U.S. Attorney's Office for the District of Columbia                            Law Office of James Tam
555 Fourth Street, N.W.                                                        428 S. Atlantic Blvd. Suite 305
Washington, D.C. 20530                                                         Monterey Park, CA 91754
II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
    (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                          PTF    DFT                                                        PTF           DFT
o    1 U.S. Government       o   3 Federal Question
       Plaintiff                  (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                     of Business in This State
o    2 U.S. Government       o   4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal             o5 o5
       Defendant                   (Indicate Citizenship of
                                                                                                                     Place of Business in This State
                                   Parties in item III)            Citizen or Subject of a
                                                                   Foreign Country
                                                                                                o3 o3                Foreign Nation                         o6 o6
                                              IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
o    A. Antitrust        o   B. Personal Injury/                       o     C. Administrative Agency                         o     D. Temporary Restraining
                                Malpractice                                     Review                                                 Order/Preliminary
     410 Antirust                                                                                                                      Injunction
                             310 Airplane                                    151 Medicare Act
                             315 Airplane Product Liability                                                                   Any nature of suit from any category
                             320 Assault, Libel & Slander              Social Security
                                                                                                                              may be selected for this category of case
                                                                            861 HIA (1395ff)
                             330 Federal Employers Liability                                                                  assignment.
                                                                            862 Black Lung (923)
                             340 Marine
                                                                            863 DIWC/DIWW (405(g))                            *(If Antitrust, then A governs)*
                             345 Marine Product Liability
                                                                            864 SSID Title XVI
                             350 Motor Vehicle
                                                                            865 RSI (405(g))
                             355 Motor Vehicle Product Liability
                                                                       Other Statutes
                             360 Other Personal Injury
                                                                            891 Agricultural Acts
                             362 Medical Malpractice
                                                                            893 Environmental Matters
                             365 Product Liability
                                                                            890 Other Statutory Actions (If
                             367 Health Care/Pharmaceutical
                                                                                Administrative Agency is
                                 Personal Injury Product Liability
                                                                                Involved)
                             368 Asbestos Product Liability


o    E. General Civil (Other)                                 OR             o     F. Pro Se General Civil
Real Property                         Bankruptcy                                   Forfeiture/Penalty
     210 Land Condemnation                422 Appeal 27 USC 158                         625 Drug Related Seizure of                   480 Consumer Credit
     220 Foreclosure                      423 Withdrawal 28 USC 157                         Property 21 USC 881                       490 Cable/Satellite TV
     230 Rent, Lease & Ejectment                                                        690 Other                                     850 Securities/Commodities/
     240 Torts to Land                Prisoner Petitions                                                                                  Exchange
     245 Tort Product Liability            535 Death Penalty                                                                          896 Arbitration
     290 All Other Real Property           540 Mandamus & Other                    Other Statutes                                     899 Administrative Procedure
                                           550 Civil Rights                            375 False Claims Act                               Act/Review or Appeal of
Personal Property                          555 Prison Conditions                       400 State Reapportionment                          Agency Decision
    370 Other Fraud                        560 Civil Detainee – Conditions             430 Banks & Banking                            950 Constitutionality of State
    371 Truth in Lending                       of Confinement                          450 Commerce/ICC                                   Statutes
    380 Other Personal Property                                                            Rates/etc.                                 890 Other Statutory Actions
         Damage                       Property Rights                                  460 Deportation                                    (if not administrative agency
    385 Property Damage                   820 Copyrights                               462 Naturalization                                 review or Privacy Act)
         Product Liability                830 Patent                                       Application
                                          840 Trademark                                465 Other Immigration
                                                                                           Actions
                                      Federal Tax Suits                                470 Racketeer Influenced
                                          870 Taxes (US plaintiff or
                                                                                           & Corrupt Organization
                                               defendant)
                                          871 IRS-Third Party 26 USC 7609
                             Case 1:18-cv-02746 Document 1-1 Filed 11/26/18 Page 2 of 2
o    G. Habeas Corpus/                      o      H. Employment                           o     I. FOIA/Privacy Act                    o     J. Student Loan
        2255                                       Discrimination
     530 Habeas Corpus – General                   442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
     510 Motion/Vacate Sentence                        (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
     463 Habeas Corpus – Alien                         national origin,                              (if Privacy Act)                             (excluding veterans)
         Detainee                                      discrimination, disability, age,
                                                       religion, retaliation)

                                            *(If pro se, select this deck)*                 *(If pro se, select this deck)*

o    K. Labor/ERISA                         o      L. Other Civil Rights                   o     M. Contract                            o     N. Three-Judge
        (non-employment)                              (non-employment)                                                                        Court
                                                                                                 110 Insurance
     710 Fair Labor Standards Act                  441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
     720 Labor/Mgmt. Relations                         Act)                                      130 Miller Act                                   (if Voting Rights Act)
     740 Labor Railway Act                         443 Housing/Accommodations                    140 Negotiable Instrument
     751 Family and Medical                        440 Other Civil Rights                        150 Recovery of Overpayment
         Leave Act                                 445 Americans w/Disabilities –                    & Enforcement of
     790 Other Labor Litigation                        Employment                                    Judgment
     791 Empl. Ret. Inc. Security Act              446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                       Other                                         of Veteran’s Benefits
                                                   448 Education                                 160 Stockholder’s Suits
                                                                                                 190 Other Contracts
                                                                                                 195 Contract Product Liability
                                                                                                 196 Franchise


V. ORIGIN
o 1 Original         o 2 Remand           o 3 Remanded from o 4 Reinstated or o 5 Transferred from o 6 Multi-district o 7 Appeal to
      Proceeding           from State            Appellate Court              Reopened             another district              Litigation             District Judge
                           Court                                                                   (specify)                                            from Mag. Judge


VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
18 U.S.C. § 554(a), 18 U.S. C. § 981(a)(1)(C), and 18 U.S.C. § 1956 - money laundering and export control violations

VII. REQUESTED IN                         CHECK IF THIS IS A CLASS             DEMAND $                                       Check YES only if demanded in complaint
     COMPLAINT                            ACTION UNDER F.R.C.P. 23
                                                                                   JURY DEMAND:                               YES               NO      ✘
VIII. RELATED CASE(S)
      IF ANY
                                          (See instruction)
                                                                               YES    ✘                NO                     If yes, please complete related case form


           11/26/2018
DATE: _________________________                                                                      /s/Zia Faruqui
                                               SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should endure the accuracy of the information provided prior to signing the form.
